          Case 7:19-cv-00612-PMH Document 66 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LYNNE VAUGHN,
                           Plaintiff,                         ORDER
                     -against-
                                                              19-CV-00612 (PMH)
MANUFACTURERS AND TRADERS TRUST
COMPANY, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Court has been informed that the parties have reached a settlement in principle in this

case. (July 19, 2021 Min. Entry). Accordingly, it is hereby ORDERED that this action is dismissed

without costs and without prejudice to restoring the action to the Court’s calendar, provided the

application to restore the action is made within thirty (30) days of this Order. Any application to

reopen filed after thirty (30) days from the date of this Order may be denied solely on that basis.

Any pending motions are DISMISSED as moot, and all conferences are CANCELLED.

                                                  SO ORDERED:

Dated:     White Plains, New York
           July 21, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge
